 


110 HR 567 IH: Children of Fallen Soldiers Pell Grant Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 567 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Young of Alaska, Mr. Lampson, Mr. Moore of Kansas, Mr. Engel, Mrs. McCarthy of New York, Mr. Conyers, Mr. Frank of Massachusetts, Ms. Lee, Ms. Hirono, Mr. Ortiz, Mr. Berman, Mr. Hare, Mr. Pomeroy, Mrs. Capito, Mr. Rangel, Ms. Jackson-Lee of Texas, Ms. Bordallo, Mr. Cohen, Ms. Schakowsky, Mr. Fortenberry, Ms. Harman, Mr. Miller of Florida, Mr. Cuellar, Mr. Lewis of Kentucky, Mr. McCaul of Texas, Mr. Hinojosa, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To ensure Pell Grant eligibility for any student whose parent or guardian died as a result of performing military service in Iraq or Afghanistan after September 11, 2001. 
 
 
1.Short titleThis Act may be cited as the Children of Fallen Soldiers Pell Grant Act of 2007. 
2.Calculation of Federal Pell Grant eligibilitySection 401(f) of the Higher Education Act of 1965 (20 U.S.C. 1070a(f)) is amended by adding at the end the following new paragraph: 
 
(4) 
(A)Notwithstanding paragraph (1) or any other provision of this section, the expected family contribution of each student described in subparagraph (B) shall be deemed to be zero for the period during which each such student is eligible to receive a Federal Pell Grant under subsection (c). 
(B)Subparagraph (A) shall apply to any student at an institution of higher education— 
(i)whose parent or guardian was a member of the Armed Forces of the United States who died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and 
(ii)who was 18 years or less, or was enrolled as a full-time or part-time student at an institution of higher education, as of the time of the parent or guardian’s death.. 
3.Effective dateThe amendment made by section 2 of this Act shall apply with respect to Federal Pell Grants awarded for academic year 2008–2009, and each succeeding academic year. 
 
